     Case: 1:19-cv-00201-DMB-DAS Doc #: 31 Filed: 08/03/20 1 of 2 PageID #: 554




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


MARCUS FOSTER
REBECCA FOSTER                                                                          PLAINTIFF


V.                                              CIVIL ACTION NO. 1:19-CV-201-DMB-DAS


RELIANCE FIRST CAPITAL, LLC,
DOVENMUEHLE MORTGAGE INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.,
US BANK, NA, GINNIE MAE, MORTGAGE ELECTRONIC
REGISTRATION SYSTEM.                                                               DEFENDANT(S)



                                ORDER STAYING DISCOVERY

       There are two motions pending to stay discovery [Dkt 22, 25] pending rulings on the

motions to dismiss for failure to state a claim. A stay of discovery pending such a motion is not

mandatory, but addressed to the discretion of the court. The fact that the plaintiffs have not

responded to the motion for stays allows the court to take the motion as confessed. No party has

opposed the motions for a stay. Because Rule 12(b)(6) motions are decided on the pleadings,

McAlpin v. Am. Hardwoods Indus., LLC, 2016 WL 1084139, at *1 (N.D. Miss. Mar. 17, 2016),

the court, not infrequently, decides these motions before allowing discovery to proceed. The

court finds that it is appropriate to stay this matter until all pending motions to dismiss [Dkts. 11,

16, 18].

       IT IS ORDERED that all discovery in this action shall be stayed pending ruling on the

motions to dismiss [Dkt. 11, 16 and 18]. If the motions, or any of them, are not granted in full,
     Case: 1:19-cv-00201-DMB-DAS Doc #: 31 Filed: 08/03/20 2 of 2 PageID #: 555




the parties are directed to contact the chambers of the magistrate judge to request the setting of a

Case management order within fourteen days of the ruling on the motions.

       SO ORDERED this the 3rd day of August, 2020.




                                              /s/ David A. Sanders
                                              U.S. MAGISTRATE JUDGE
